DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/08/2020 were filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/28/2021 and 04/08/2022 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-7 are objected to because of the following informalities:
The recitation of “…, wherein the cooling modules operating at variable speeds…” (claim 1, lines 3-4) is believed to be --…; operating the cooling modules at variable speeds…--.
The recitation of “with the other” (claim 2, line 3) is believed to be --when the other--.
The recitation of “to thermal load” (claim 5, lines 2-3) is believed to be --to a thermal load--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hare (US 5,970,731).
Regarding claim 1, Hare discloses a method for providing redundant cooling in a cooling system comprising:
providing a plurality of cooling modules (refer to Fig. 2), the plurality of cooling modules cooperating to pump cooling fluid to at least one thermal load (150); 
operating the cooling modules at variable speeds (refer to col. 12, lines 43-46);
increasing a speed of one of the plurality of cooling modules when another of the plurality of cooling modules experiences a decrease in speed (refer to col. 8, lines 2-7, wherein the system is controlled in a manner so that as one is being shut down (decreasing in speed), the other is being turned on (increasing the speed) and being brought up to speed); and
decreasing the speed of the one of the plurality of cooling modules when another of the plurality of cooling modules experiences an increase in speed (refer to col. 8, lines 7-10, wherein the other system is brought online (increase in speed) and the first system is shortly thereafter shutdown (decreasing the speed)).

Regarding claim 2, Hare meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hare discloses monitoring the plurality of cooling modules to detect a fault condition (refer to col. 8, lines 11-24, wherein the proper course of action in the event that one of the modules fail is considered; readings from instruments such as speed sensors connected to each module and controller 195 are used), and increasing the speed of the one of the plurality of cooling modules when the other of the plurality of cooling modules indicates the fault condition (refer to col. 8, lines 28-30, wherein based upon these signal inputs, the cooling system controller 195 provides signals to motor controller 196 to turn on either or both motors, therefore, increasing the speed of the one of the plurality of cooling modules when the other of the plurality of cooling modules indicates the fault condition). 

Regarding claim 3, Hare meets the claim limitations as disclosed above in the rejection of claim 2. Further, Hare discloses continuing to monitor the other of the plurality of cooling modules following indication of the fault condition to determine when the other of the plurality of cooling modules is no longer indicating the fault condition (refer to col. 8, lines 11-31, wherein since the principal design object of controller 195 is to control and maintain the temperature of the thermal load, inputs from the speed and temperature sensors are provided for diagnostic purposes, and therefore, the system necessarily continuing to monitor the other of the plurality of cooling modules following indication of the fault condition to determine when the other of the plurality of cooling modules is no longer indicating the fault condition. Note: if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated/rendered obvious by the prior art device See MPEP 2112.02).

Regarding claim 4, Hare meets the claim limitations as disclosed above in the rejection of claim 3. Further, Hare discloses wherein when the other of the plurality of cooling modules no longer indicates the fault condition, the plurality of cooling modules return to operating at respective normal speeds (refer to col. 8, lines 11-31, wherein since the principal design object of controller 195 is to control and maintain the temperature of the thermal load, inputs from the speed and temperature sensors are provided for diagnostic purposes, and therefore, the system receiving inputs when the other of the plurality of cooling modules no longer indicates the fault condition, the plurality of cooling modules return to operating at respective normal speeds since the cooling system controller 195 provides signals to motor controller 196 to turn on either or both motors. Note: if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated/rendered obvious by the prior art device See MPEP 2112.02).

Regarding claim 5, Hare discloses a method for providing redundant cooling in a cooling system (refer to Fig. 2) comprising:
providing a first cooling module (refer to the first cooling module including motor 100), the first cooling module providing cooling fluid to a thermal load (150), wherein the first cooling module operates at variable speeds (refer to col. 12, lines 43-46), the first cooling module having a first normal operating speed, the first normal operating speed being less than a full speed (refer to col. 8, lines 11-15, wherein said first cooling module operated at variable speeds, operates during normal operation);
providing a second cooling module (refer to the second cooling module including motor 110), the second cooling module providing cooling fluid to the thermal load (150), wherein the second cooling module operates at variable speeds (refer to col. 12, lines 43-46), the second cooling module having a second normal operating speed, the second normal operating speed being less than full speed (refer to col. 8, lines 11-15, wherein said second cooling module operated at variable speeds, operates during normal operation);
increasing a speed of one of the first cooling module or second cooling module when the other of the first cooling module or second cooling module is operating at less than its respective normal operating speed (refer to col. 8, lines 2-7, wherein the system is controlled in a manner so that as one is being shut down (less than its respective normal operating speed), the other is being turned on (increasing the speed) and being brought up to speed); and
decreasing the speed of the one of first cooling module or second cooling module when the other of the first cooling module or second cooling module experiences an increase in speed (refer to col. 8, lines 7-10, wherein the other system is brought online (increase in speed) and the first system is shortly thereafter shutdown (decreasing the speed)).

Regarding claim 6, Hare meets the claim limitations as disclosed above in the rejection of claim 5. Further, Hare discloses monitoring the first cooling module and the second cooling module to detect a fault condition (refer to col. 8, lines 11-24, wherein the proper course of action in the event that one of the modules fail is considered; readings from instruments such as speed sensors connected to each module and controller 195 are used).

Regarding claim 7, Hare meets the claim limitations as disclosed above in the rejection of claim 6. Further, Hare discloses continuing to monitor the first cooling module and the second cooling module after detecting the fault condition and returning the first cooling module and the second cooling module to the respective first normal operating speed and second normal operating speed when the fault condition is no longer detected (refer to col. 8, lines 11-31, wherein since the principal design object of controller 195 is to control and maintain the temperature of the thermal load, inputs from the speed and temperature sensors are provided for diagnostic purposes, and therefore, the system necessarily continuing to monitor the first cooling module and the second cooling module after detecting the fault condition and returning the first cooling module and the second cooling module to the respective first normal operating speed and second normal operating speed when the fault condition is no longer detected, since the cooling system controller 195 provides signals to motor controller 196 to turn on either or both motors. Note: if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated/rendered obvious by the prior art device See MPEP 2112.02).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763